t c memo united_states tax_court westchester plastic surgical associates p c petitioner v commissioner of internal revenue respondent docket no 13073-97r filed date andrew i panken and robert a devellis for petitioner mark l hulse and catherine r chastanet for respondent memorandum opinion hamblen judge this is an action for a declaratory_judgment regarding the gualification of petitioner's defined_benefit_plan and trust this case was submitted on the administrative record pursuant to rule unless otherwise indicated all section references are to the internal_revenue_code and all rule references are to the tax_court rules_of_practice and procedure on date respondent issued a final nongqualification letter to petitioner stating that the westchester plastic surgical associates defined_benefit_plan the defined_benefit_plan failed to meet the requirements of sec_401 for the plan years ending date and thereafter and that its related trust the trust was not tax exempt under sec_501 a for trust years ending with or within the affected plan years respondent also revoked the prior favorable determination_letter to petitioner dated date the issue for decision is whether petitioner's defined_benefit_plan violated the exclusive benefit rule under section aq01 a ‘petitioner also has a money_purchase_pension_plan which it adopted effective as of date we note that throughout both petitioner's and respondent's briefs both petitioner and respondent refer to the defined_benefit_plan and the money purchase plan as if they were one plan however we note that there are two separate plans the defined_benefit_plan and the money_purchase_pension_plan see morrissey v commissioner tcmemo_1998_443 since the petition addresses only the defined_benefit_plan and attaches only the nongualification letter for the defined_benefit_plan and since the administrative record contains only the nongualification letter for the defined_benefit_plan we will address only the qualification of the defined_benefit_plan background petitioner wass a corporation existing under the laws of the state of new york at the time of the filing of its petition in this case petitioner's address was p o box southampton new york michael morrissey morrissey was the owner of all of the outstanding shares of petitioner's stock from through the years in issue morrissey was also the president and secretary of petitioner from inception petitioner adopted the defined_benefit_plan effective as of date the defined_benefit_plan received a favorable determination_letter from the internal_revenue_service dated date since its inception morrissey has always been the sole trustee of the trust and as such has exercised complete control_over the management and disposition of the defined_benefit_plan assets the defined_benefit_plan ceased benefit accruals in at which time all plan participants were percent vested the defined_benefit_plan terminated pursuant to a resolution of petitioner's board_of directors dated date and effective date when the defined_benefit_plan ceased benefit accruals and terminated in there were two participants in addition to morrissey these two participants were paid their full benefits in when the defined_benefit_plan terminated with the payout to these two participants in morrissey became the sole remaining participant of the defined_benefit_plan under the agreement for the trust dated date effective date section provides that the trustees shall have the power with respect to the trust to lend money to a participant at the then current rates of interest being charged by commercial banks for similar loans in an amount not exceeding the value of such participant's accrued_benefit and all such loans to the extent they are secured only by the participant's vested_accrued_benefit shall be repaid within two years from the date of such loan any loans made pursuant to this sub- paragraph to the extent they are not secured_by the participant's vested_accrued_benefit shall be otherwise adequately secured under the second amendment effective date section was amended to read as follows to lend money to a participant at the then current rates of interest being charged by commercial banks for similar loans in an amount not exceeding the value of such participant's accrued_benefit and all such loans to the extent they are secured only by the participant's vested_accrued_benefit shall be repaid within seven years from the date of such loan any loans made pursuant to this sub- paragraph to the extent they are not secured_by the participant's vested_accrued_benefit shall be otherwise adequately secured from date through date morrissey as trustee of the defined_benefit_plan made a series of six we note that the administrative record contains an agreement only for the trust and not for the defined_benefit_plan itself according to this agreement this trust forms part of a pension_plan of the employer consequently we find the defined_benefit_plan incorporates the trust loans to himself on date morrissey as trustee of the defined_benefit_plan executed an installment note whereby the defined_benefit_plan lent dollar_figure of plan assets to morrissey at a rate of interest of percent on date morrissey as trustee of the defined_benefit_plan executed an installment note whereby the defined_benefit_plan lent dollar_figure of plan assets to morrissey at a rate of interest of percent on date morrissey as trustee of the defined_benefit_plan executed an installment note whereby the defined_benefit_plan lent dollar_figure of plan assets to morrissey at a rate of interest of percent on date morrissey as trustee of the defined_benefit_plan executed an installment note whereby the defined_benefit_plan lent dollar_figure of the plan assets to morrissey at a rate of interest of percent on date morrissey as trustee of the defined_benefit_plan executed an installment note whereby the defined_benefit_plan lent dollar_figure of plan assets to morrissey at a rate of interest of dollar_figure percent on date morrissey as trustee of the defined_benefit_plan executed an installment note whereby the defined_benefit_plan lent dollar_figure of plan assets to morrissey at a rate of interest of percent according to the administrative record provided in this case the six loans and their interest rates were as follows date of loan obligee loan amount interest rate defined_benefit_plan dollar_figure defined_benefit_plan big_number defined_benefit_plan big_number defined_benefit_plan big_number defined_benefit_plan big_number dollar_figure defined_benefit_plan big_number total big_number these six notes all fail to state when payments are due or when repayments should be made none of the six installment notes require morrissey to provide security or collateral for the loans none of the installment notes state a maturity_date the administrative record provided in this case contains no evidence that morrissey made any repayments on any of the six loans from the defined_benefit_plan and we so find in morrissey v commissioner tcmemo_1998_443 we found that on date morrissey transferred to the money purchase plan his 50-percent interest in two parcels of unencumbered real_estate sited in southampton new york we stated the record does not show that morrissey ever transferred any asset to the defined_benefit_plan in repayment of moneys that he borrowed from it we also stated indeed it appears that xk k morrissey continues to owe the defined_benefit_plan the money with interest that it lent to him because he has never transferred any value to the defined_benefit_plan to repay these amounts morrissey signed a form titled employee's waiver of portion of benefit not funded upon distribution of plan's assets pursuant to plan termination effective date in which he waived his right to any unfunded benefits to the extent that the defined_benefit_plan assets were insufficient to provide the actuarial equivalent of his normal_retirement_benefit on the date of benefit distributions this form states in pertinent part i the undersigned a participant in the captioned plan hereby agrees that to the extent plan assets as of the date of benefit distributions are insufficient to provide on a lump sum basis the actuarial equivalent of said participant's normal_retirement_benefit entitlement the said participant waives his right to any portion of said benefit not funded as of such date for the plan_year ending date the form for the defined_benefit_plan reports total plan assets as of the beginning of the plan_year of dollar_figure and dollar_figure at the end of the plan_year in addition the form_5500 reports dollar_figure as any loan or extension of credit by the plan to the employer any fiduciary any of the five most highly paid employees of the employer any owner of a or more interest in the employer or relatives of any such persons furthermore the form_5500 -the form_5500 is the annual return report that must be completed for employee benefit plans reports that the employer owes dollar_figure in contributions to the plan which are more than months overdue the schedule b of form_5500 for the defined_benefit_plan for the plan_year ended date reports the current value of the assets accumulated in the defined_benefit_plan as of the beginning of the plan_year as dollar_figure which includes a prior year funding deficiency of dollar_figure in addition the schedule b reports the total present_value of vested benefits as of the end of the plan_year for participants as dollar_figure furthermore the amount of contribution certified by the actuary as necessary to reduce the funding deficiency to zero is dollar_figure the schedule b contains actuarial information for the employee_benefit_plan and is attached to the form_5500 dollar_figure - dollar_figure dollar_figure ‘funding standard account statement for plan_year ending date charges to funding_standard_account prior year funding deficiency dollar_figure employer's normal_cost for plan_year as of big_number interest big_number total charges big_number credits to funding_standard_account --0- funding deficiency big_number the form_5500 for the defined_benefit_plan for the plan_year ended date reports that the defined_benefit_plan was terminated during this plan_year that a termination resolution was adopted this plan_year and that no trust assets reverted to the employer it further reports that there was dollar_figure of contributions that was more than months due in addition it reports the following information assets beginning of year end of year cash sec_646 dollar_figure receivables big_number big_number investments real_estate and mortgages -q- big_number loans to participants mortgages -q- -q- other big_number --0o- total investments big_number big_number total assets big_number big_number liabilities total liabilities --0- --0- net assets big_number big_number the form_5500 also reports expenses of dollar_figure which represented distribution of benefits directly to participants the schedule b for the year ended date reports dollar_figure’ as the current value of assets accumulated as of the beginning of the year it reports dollar_figure in total vested benefits dollar_figure to one terminated participant and dollar_figure to ‘this dollar_figure includes the prior year funding deficiency of dollar_figure dollar_figure - dollar_figure dollar_figure -- - two active participants it further reports no contributions made to the defined_benefit_plan by the employer in addition the schedule b reports dollar_figure as the contribution necessary to reduce the funding deficiency the form_5500 for the defined_benefit_plan for the plan_year ended date reports total plan assets of dollar_figure at the beginning of the plan_year and dollar_figure in plan assets at the end of the plan_year it further reports plan income of -dollar_figure in addition it reports that the plan at any time held percent or more of its assets in any single security debt mortgage parcel of real_estate or partnership joint_venture interests and that the dollar amount was dollar_figure the activity in petitioner's defined_benefit_plan trust account at the bank of new york for account no was as follows ‘funding standard account statement for plan_year ending date charges to funding_standard_account prior year funding deficiency dollar_figure employer's normal_cost interest big_number addtl interest due to late contributions total charges credits to funding_standard_account -0- funding deficiency big_number date withdrawal deposit balance dollar_figure --- dollar_figure dollar_figure --- dollar_figure --- dollar_figure dollar_figure ---- dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure --- dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure --- dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure t dollar_figure --- dollar_figure ‘we are unable to decipher this date from the record and it is immaterial to the outcome of this case the activity in petitioner's defined_benefit_plan trust account at the bank of new york for account no was as follows date withdrawal deposit balance dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure discussion this court may exercise jurisdiction over a declaratory_judgment action if there is an actual controversy involving a determination by the secretary with respect to the initial or continuing qualification of a retirement_plan see sec_7476 90_tc_845 affd without published opinion 872_f2d_1021 2d cir petitioner contends that the defined_benefit_plan did not violate the exclusive benefit rule and therefore should remain gualified respondent contends that the defined_benefit_plan is not a qualified_plan within the meaning of sec_401 for plan_year ended date and thereafter because its investments and morrissey's transfer of real_property on date in an attempt to repay loans to him violated the exclusive_benefit_requirement specifically respondent contends that the defined_benefit_plan failed to satisfy the exclusive benefit rule by investing almost all of its assets in loans to the plan trustee ’ sec_404 a provides that contributions to a pension_trust are deductible by the employer if the trust is exempt from tax under sec_501 in order for the trust to be entitled to tax-exempt status under sec_501 a retirement_plan must be established by an employer and meet all the requirements of sec_401 see professional executive respondent seems to think that the defined_benefit_plan and the money purchase plan are one plan as it appears respondent has combined the loans from both plans see supra note we previously found that from date to date the defined_benefit_plan and money purchase plan made loans to morrissey see morrissey v commissioner tcmemo_1998_443 in addition we previously found that morrissey transferred to the money purchase plan his 50-percent interest in two parcels of unencumbered real_estate and that he never transferred any value to the defined_benefit_plan to repay his loans from the defined_benefit_plan assets see id leasing inc v commissioner 89_tc_225 affd 862_f2d_751 9th cir in determining whether a plan is gualified under sec_401 the operation of the trust is relevant as are its terms see 82_tc_869 67_tc_167 see also sec_1 b income_tax regs sec_401 a ' provides that for a_trust forming part of an employer's pension_plan to be exempt it must be impossible at any time before the satisfaction of all liabilities with respect to the employer's employees and their beneficiaries under the trust for any part of the corpus or income to be used for or diverted to purposes other than for the exclusive benefit of those employees or beneficiaries sec_401 provides in pertinent part as follows sec_401 requirements for qualification ---a trust created or organized in the united_states and forming part of a stock bonus pension or profit-sharing_plan of an employer for the exclusive benefit of his employees or their beneficiaries shall constitute a qualified_trust under this section--- if_under_the_trust_instrument_it_is_impossible at any time prior to the satisfaction of all liabilities with respect to employees and their beneficiaries under the trust for any part of the corpus or income to be used for or diverted to purposes other than for the exclusive benefit of his employees or their beneficiaries t he phrase 'purposes other than for the exclusive benefit of his employees or their beneficiaries’ includes all objects or aims not solely designed for the proper satisfaction of all liabilities to employees or their beneficiaries covered by the trust sec_1_401-2 income_tax regs petitioner contends that with morrissey as the sole trustee and sole participant of the defined_benefit_plan since there is no violation of the exclusive benefit rule in support of its contention petitioner asserts that two of three defined_benefit_plan participants were paid their benefits in full in thus petitioner asserts that the sole remaining participant morrissey controls the defined_benefit_plan and his retirement and could arrange for the plan to have liguid assets by repaying the loans to him at any time since he had assets with which to accomplish this in addition petitioner contends that the prudent investor rules a safe_harbor when dealing with the exclusive benefit issue have not been violated in support of its contention petitioner asserts that morrissey the trustee weighed the risks and benefits of making loans to morrissey the individual petitioner further asserts that if the loans turned out to be a bad investment for the defined_benefit_plan the only party who is harmed is morrissey the sole remaining defined_benefit_plan participant accordingly petitioner contends that morrissey -- - the trustee after weighing the risks and benefits was entitled to have the trust make loans to morrissey as evidenced by promissory notes without violating fiduciary standards petitioner also maintains that the notes included a reasonable rate of interest and that morrissey at the time the loans were made had the ability to repay petitioner further maintains that when his economic situation changed he repaid the loans with real_estate instead of cash consequently petitioner contends that since morrissey as of was not of retirement age it is premature to conclude that as of that date the trust would not have funds available for distribution to him upon his retirement petitioner asserts that the real_property interests transferred into the money purchase plan and the defined_benefit_plan as repayment of the loans have markedly appreciated in value to the point where it is reasonable to conclude that the investments were in fact prudent petitioner further asserts that a simple refinancing of the property could have provided for both liquidity and diversity whenever morrissey chose to do so respondent contends that the investments in the loans failed to provide the defined_benefit_plan with a fair rate of return sufficient liquidity adequate security and diversity of ‘we note that many of petitioner's contentions apply to the money purchase plan and not to the defined_benefit_plan see supra note morrissey transferred nothing of value to the defined_benefit_plan -- - investments respondent further contends that the loans were not isolated incidents but reflected an investment policy benefiting the plan trustee as an individual additionally respondent contends that the loans did not comply with the defined_benefit_plan provisions ’ whether a plan has been operated for the exclusive benefit of employees and their beneficiaries is determined on the basis of the facts and circumstances see 69_tc_97 sec_1_401-1 income_tax regs see also 442_f2d_359 8th cir affg 54_tc_1057 258_f2d_237 9th cir remanding t cc if a violation of the exclusive benefit rule is found then we look to the totality of the transgressions that occurred in assessing whether it is an abuse_of_discretion for the commissioner to disqualify the plan the discretion to disqualify a plan should be exercised with restraint however because the department of labor and the internal_revenue_service have a broad range of alternative remedies available to ensure that a_trust is properly '2again we note that respondent has combined the money purchase plan and the defined_benefit_plan as we have previously found that morrissey made a series of six loans to himself from the defined_benefit_plan assets administered see winger's depart store inc v commissioner supra pincite we previously have held that the standards for fiduciary behavior set forth in the employee_retirement_income_security_act_of_1974 erisa publaw_93_406 stat current version pincite u s c sec may be used to help determine whether the exclusive benefit rule has been violated see ada orthopedic inc v commissioner tcmemo_1994_606 see also 88_tc_641 the standards of title i and title ii of erisa were closely coordinated by congress specifically to develop a unified set of rules erisa sec_404 a requires a plan fiduciary to discharge his or her duties for the exclusive purpose of providing benefits to participants and their beneficiaries and defraying reasonable expenses of administering the plan additionally the fiduciary must perform those duties with the care skill prudence and diligence under the circumstances then prevailing that a prudent investor acting ina like capacity and familiar with such matters would use in the conduct of an enterprise of a like character and with like aims diversify investments to minimize the risk of large losses unless diversification clearly is not prudent under the circumstances and discharge those duties in accordance with the documents and instruments governing the plan to the -- - extent they are consistent with the provisions of erisa title i see id the legislative_history of erisa sec_404 however cautions it is expected that courts will interpret the prudent man rule and other fiduciary standards bearing in mind the special nature and purposes of employee benefit plans intended to be effectuated by the act h rept pincite 1974_3_cb_210 thus we must recognize that a fiduciary's duties are circumscribed by congress' overriding goal of ensuring 'the soundness and stability of plans with respect to adequate funds to pay promised benefits ' 950_f2d_611 9th cir quoting u s c sec_1001 the department of labor regulations state that a fiduciary will satisfy the prudent investor requirements of erisa sec_404 b if the fiduciary gives appropriate consideration to the relevant facts and circumstances of the investment or investment course of action and ii acts accordingly see c f_r sec 404a-1 b pursuant to those regulations appropriate consideration shall include but is not necessarily limited to the quoted material from h rept pincite 1974_3_cb_210 describes h_r 93d cong 2d sess sec_111 as reported by the house committee on education and labor on date which became erisa sec_404 a determination by the fiduciary that the particular investment or investment course of action is reasonably designed as part of the portfolio to further the purposes of the plan taking into consideration the risk of loss and the opportunity for gain or other return associated with the investment or investment course of action and consideration of the following factors a the composition of the portfolio with regard to diversification b the liquidity and current return of the portfolio relative to the anticipated cash_flow requirements of the plan and c the projected return of the portfolio relative to the funding objectives of the plan c f_r sec 404a-1 b the department of labor requirements appear consistent with criteria set forth by the commissioner in revrul_69_494 1969_ 2_cb_88 for testing compliance with the exclusive_benefit_requirement of sec_401 those criteria are cost must not exceed fair_market_value at the time of purchase a fair return commensurate with the prevailing rate must be provided sufficient liguidity must be maintained to permit distributions in accordance with the terms of the plan and the safeguards and diversity that a prudent investor would adhere to must be present we previously have indicated that the criteria listed in revrul_69_494 supra although not binding on the court are relevant to a determination as to whether the prudent investor requirements have been satisfied see 82_tc_869 feroleto steel co v commissioner supra see also ada orthopedic inc v commissioner supra additionally in applying the prudent investor rule it has been stated under erisa as well as at common_law courts have focused the inquiry under the prudent man rule on a review of the fiduciary's independent investigation of the merits of a particular investment rather than on an evaluation of the merits alone as a leading commentator puts it the test of prudence--the prudent man rule--is one of conduct and not a test of the result of performance of the investment the focus of the inguiry is how the fiduciary acted in his selection of the investment and not whether his investments succeeded or failed in addition the prudent man rule as codified in erisa is a flexible standard the adequacy of a fiduciary's investigation is to be evaluated in light of the character and aims of the particular type of plan he serves 716_f2d_1455 5th cir fn ref omitted citations omitted thus the ultimate outcome of an investment is not proof that the investment failed to meet the prudent investor rule see debruyne v equitable life assur socy of u s f 2d 7th cir see also norton bankruptcy law and practice 2d sec by examining the totality of transgressions that morrissey committed we can assess whether it was an abuse_of_discretion for respondent to disqualify the defined_benefit_plan morrissey as sole shareholder of petitioner--the plan sponsor-- failed to make required contributions to the defined_benefit_plan for the plan_year ended date the schedule b of form_5500 reports the total present_value of vested benefits for participants as of the end of the plan_year as dollar_figure moreover the form_5500 reports that petitioner owes dollar_figure in contributions which are more than months overdue thus the contributions petitioner owes to the defined_benefit_plan represent more than two-thirds of the participants' vested benefits for the plan_year ended date the schedule b of form_5500 reports the total present_value of vested benefits for participants as of the end of the plan_year as dollar_figure in addition the form_5500 reports dollar_figure in contributions that petitioner owes the trust which are more than months overdue thus the contributions petitioner owes to the defined_benefit_plan represent percent of the participants' vested benefits for the plan years ended date and petitioner owed contributions to the defined_benefit_plan of dollar_figure dollar_figure and dollar_figure respectively this pattern of increasing overdue contributions each plan_year shows that petitioner was consistently not making contributions to the defined_benefit_plan even though the participants' vested benefits were increasing moreover on this record petitioner has not shown that it refrained from taking deductions for contributions to the defined_benefit_plan which it was not making the problem is thus exacerbated morrissey essentially used the defined_benefit_plan as a checking account on which interest accumulated tax free and not as a retirement vehicle from date through date morrissey as trustee of the defined_benefit_plan made a series of six loans from the defined_benefit_plan assets to himself for a total of dollar_figure the forms for the plan years ended date and report loans as of the beginning of each plan_year of dollar_figure and dollar_figure respectively the six notes all fail to state when payments are due or when repayments should be made furthermore none of the six installment notes require morrissey to provide security or collateral for the loans additionally none of the installment notes state maturity dates tt is clear from examining the activity in the trust account at the bank of new york that morrissey was using the defined_benefit_plan as a checking account for his personal needs rather than as a retirement_plan for the exclusive benefit of petitioner's employees and beneficiaries from date through date morrissey repeatedly took loans from the defined_benefit_plan leaving minimal cash balances from date forward the cash balance in the defined_benefit_plan trust account was less than dollar_figure even though the vested benefits of participants as of the end of the plan years ended date and were dollar_figure and dollar_figure - - respectively this repeated taking of loans from the defined_benefit_plan and leaving minimal cash balances in the trust account was clearly imprudent and contrary to the purpose of erisa the purpose of erisa was not to establish a tax-exempt pocketbook for morrissey morrissey made no repayments on any of the six loans from the defined_benefit_plan the form_5500 for the plan_year ended date reports total plan assets of dollar_figure as of the beginning of the plan_year including dollar_figure in loans to morrissey and dollar_figure in cash furthermore it reports total plan assets of dollar_figure as of the end of the plan_year including dollar_figure in real_estate and mortgages and dollar_figure in cash the form_5500 seems to suggest that morrissey repaid all or part of the dollar_figure in loans that he owed to the defined_benefit_plan with dollar_figure in real_estate however we previously found that morrissey transferred his 50-percent interest in two parcels of unencumbered real_estate to the money purchase plan and that he never transferred any value to the defined_benefit_plan to repay his loans from the defined_benefit_plan assets see morrissey v commissioner tcmemo_1998_443 moreover the administrative record contains no deeds or other evidence that any real_estate was transferred to the defined_benefit_plan consequently even though the form_5500 reports that the defined_benefit_plan holds dollar_figure in real_estate at the end of the plan_year we find that morrissey transferred no real_estate to the defined_benefit_plan neither interest nor principal payments were ever made to the defined_benefit_plan as trustee of the defined_benefit_plan morrissey made no attempt to collect any of the outstanding six loans rather than collecting on the loans morrissey signed a form titled employee's waiver of portion of benefit not funded upon distribution of plan's assets pursuant to plan termination effective date in which he waived his right to any unfunded benefits to the extent that the defined_benefit_plan assets were insufficient to provide the actuarial equivalent of his normal_retirement_benefit on the date of benefit distributions consequently morrissey never paid any interest or principal on the loans and when he terminated the defined_benefit_plan he intended not to repay his obligation to the defined_benefit_plan it was inconsistent with the prudent investor rule for the defined_benefit_plan to have made those loans and then to have allowed them to remain outstanding under the circumstances the purpose of erisa is to provide retirement benefits not to provide a tax-free checking account to morrissey from which he can withdraw money at any time as loans and then waive his obligation to repay morrissey's waiver of his rights to any unfunded benefits when most of his benefits under the defined_benefit_plan remained unfunded coupled with the - - termination of the defined_benefit_plan was contrary to the purpose of erisa in 82_tc_869 the trustees of an employer-sponsored defined benefit pension_plan lent a major portion of the trust's assets to the employer through the employer's sole shareholder to meet the company's working_capital needs the loans were unsecured interest payments to the trust were delinquent and most of the principal was not repaid the sole shareholder and his spouse were cotrustees of the trust and most of the benefits under the plan accrued to the sole shareholder we found that the trust had not been operated for the exclusive benefit of the employees and their beneficiaries and we upheld the commissioner's determination that the related plan was no longer qualified under sec_401 a in ada orthopedic inc v commissioner tcmemo_1994_ the trustees of an employer-sponsored defined_benefit_plan lent a substantial portion of the plan's assets through unsecured loans to participants relatives and friends of the trustees some of the loans were made or extended without written promissory notes and principal and interest remained unpaid on some of the loans in addition the trust acquired real_property by unrecorded gquitclaim deeds without investigating title and subseguently lost that property upon foreclosure of preexisting - - mortgages the trust invested in a tax-shelter partnership in which one of the trustees acquired three loose diamonds the largest of which could not be located and the plan disbursed plan assets to nonparticipants without explanation we found under those circumstances that the trust's investment practices violated the exclusive benefit rule accordingly we upheld the commissioner's determination that the plan was no longer gualified in shedco inc v commissioner tcmemo_1998_295 the trustee of an employer-sponsored defined benefit pension_plan lent dollar_figure representing approximately percent of the plan's assets through an unsecured loan to a construction company in which the trustee had served as executive vice president until his retirement the proceeds from the loan were used for general working_capital needs and when the loan was made the construction company could have obtained funds from several other sources the trustee did not consult with counsel or with the plan's actuarial firm about making the loan before the plan lent the money to the construction company the construction company agreed orally to make semiannual principal payments on the note of dollar_figure each it made two such payments and it made monthly payments of interest in accordance with the terms of the note until it encountered problems in arizona's real_estate economy the construction company's inability to repay the loan resulted from a downturn in the real_estate market and not from impropriety on its part we found that although the loan failed to meet the prudent investor test it was an isolated violation of that test did not exhibit indifference to the continued well-being of the plan and was not an attempt to manipulate the plan's assets for the benefit of persons other than the plan's beneficiaries we therefore found that the loan did not violate the exclusive benefit rule accordingly we concluded that the extension of the loan did not cause the plan to fail to satisfy the requirements of sec_401 and sec_501 a our examination of the facts in this case leaves no doubt that the defined_benefit_plan was not managed for the exclusive benefit of the employees while the detailed facts of this case are not identical with those in winger's depart store inc v commissioner supra or in ada orthopedic inc v commissioner supra the ultimate thrust of those cases is equally applicable here the facts in winger's and ada orthopedic reveal investment philosophies that were not aimed primarily at providing benefits for the employees and their beneficiaries in general but instead were aimed at benefiting the plan sponsors or certain individuals indeed the investment practices in those cases involved flagrant violations of the exclusive benefit rule - - there is no question but that improper trust administration and investment policies may result in violations of the exclusive benefit rule see winger's depart store inc v commissioner supra pincite as in winger's depart store inc v commissioner supra pincite a major portion of the assets of petitioner's pension_trust was lent to morrissey petitioner's sole shareholder and trustee of the defined_benefit_plan as in winger's dept store inc v commissioner supra pincite during the years in issue interest thereon not only was delinquent but also was never paid and all of the principal remains outstanding the instant case is distinguishable from shedco inc v commissioner supra the loan in that case was sought because the trustee believed it would be a good investment for the plan and not because he sought a benefit for himself other than as a beneficiary of the plan the loan proceeds were not diverted for the personal benefit of the plan trustee interest was stated on the note at market rate and payments were being made until the construction company began to experience financial difficulties moreover the construction company's inability to repay the loan resulted from a downturn in arizona's real_estate market and not from impropriety on its part in the instant case morrissey's notes were backed by nothing more than morrissey's vested_accrued_benefit - - furthermore the loan proceeds flowed back to morrissey moreover neither interest nor principal payments were ever made to the defined_benefit_plan indeed when the defined_benefit_plan was terminated nothing of any value was transferred to the defined_benefit_plan rather morrissey signed a form titled employee's waiver of portion of benefit not funded upon distribution of plan's assets pursuant to plan termination effective date in which he waived his right to any unfunded benefits to the extent that the defined_benefit_plan assets were insufficient to provide the actuarial equivalent of his normal_retirement_benefit on the date of benefit distributions by allowing himself to obtain loans from the defined_benefit_plan and then waiving his right to unfunded benefits at termination morrissey used the defined_benefit_plan assets as a ready source of cash for his immediate personal needs as opposed to income for retirement in our opinion the failure to make required contributions owed to the defined_benefit_plan the lending of a large portion of the defined benefit plan's liquid_assets through loans to the trustee secured only by his vested_accrued_benefit the failure to pay any interest or repay the principal by the date of termination of the defined_benefit_plan and the waiver by the trustee of his right to any unfunded benefits combine to prove that the defined_benefit_plan was not managed for the exclusive -- - benefit of the employees but for the immediate as opposed to the retirement benefit of morrissey the defined_benefit_plan was used as a personal bank account by morrissey for loans that were made without regard to risk or prior repayment history these facts support respondent's disqualification of the defined_benefit_plan also and perhaps more important our decision is based on a determination that the entire investment philosophy of the defined_benefit_plan was aimed not at providing benefits for the employees but at making capital available to morrissey the manipulation of pension_plan assets by a trustee who is also the sole shareholder of the plan_sponsor is a clear example of an exclusive benefit rule violation see ada orthopedic inc v commissioner tcmemo_1994_606 in the instant case we find the indifference toward the continued well-being of the plan that we found in 82_tc_869 and ada orthopedic inc v commissioner supra under the circumstances of this case we hold that because petitioner's defined_benefit_plan did not operate for the exclusive benefit of employees for the plan years ending date and thereafter it failed to be qualified during those years under sec_401 and hence failed to satisfy the requirements of sec_501 tax --- - exemption accordingly respondent properly revoked the qualified status of the defined_benefit_plan we have carefully considered all remaining arguments made by the parties for holdings contrary to those expressed herein and to the extent not discussed above find them to be irrelevant or without merit to reflect the foregoing decision will be entered for respondent
